Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This communication is in response to the application filed on 05/29/2020 in which Claims 1-20 are presented for examination.
Drawings
The applicant’s drawings submitted on 05/29/2020 are acceptable for examination purposes. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over SHIN (U.S. Patent Application Publication 20190227694 A1) in view .
As to claim 1, SHIN teaches a method comprising: outputting, by a computing device and for display on a device configured to be worn by a user, an extended reality (XR) environment (SHIN Fig. 1) [extended reality (XR) 100]; determining, by the computing device and via the XR environment, a first plurality of images, wherein the first plurality of images is determined based on the user looking at a plurality of objects in the XR environment (SHIN Fig. 6, Pa. [0144]) [he device 100 according to an embodiment may recognize eyes of the user that sequentially look at a plurality of objects included in the surrounding image]; sending, by the computing device and to a server, the first plurality of images (SHIN Fig. 6 S602, Pa. [0097]) [The HMD 100 may, for example, be an apparatus that interoperates with a mobile terminal and/or a cloud server, or the like]; receiving, by the computing device and from the server, a second plurality of images, wherein each of the second plurality of images corresponds to a different image of the first plurality of images (SHIN Fig. 6 , Pa. [0150-0151]) [At this time, the device 100 may control the display 111 to overlap virtual images 1105 and 1106 representing the objects determined to correspond to the eyes of the user, on the surrounding images 1101 and 1102, and display a result of the overlapping. [0151] Referring to FIG. 11, for example, when the user currently wearing the device 100 looks at an object 1085 (for example, a picture frame) included in a surrounding image 1111, the device 100 may recognize the object 1085 being observed by the user as a password input.];
It is noted that SHIN does not appear explicitly disclose determining, based on a first portion of the second plurality of images, a public key; determining, based on a 
However, Takatsuka discloses determining, based on a first portion of the second plurality of images, a public key; determining, based on a second portion of the second plurality of images, a private key; and sending, to the server and to authenticate subsequent communications between the computing device and the server, the public key (Takatsuka [0172-0173]) [the image receiver side generates a public key and a private key and delivers the public key to a camera device 100 including the sensor device 1 (see FIG. 10A). [0173] The side of the camera device 100 acquiring the public key sets an encryption key generated based on the above-described photoelectric random number as a common key, encrypts the common key with the public key, and transmits the encrypted common key to the image receiver side (see FIG. 10B).]
Thus, before the effective filing date of the claimed invention, the combination of the fraud detection system of from SHIN into the disclosure of Takatsuka constitutes the combination of prior art elements according to known methods to yield predictable results and would have been obvious to one of ordinary skill in the art at the time of invention.

As to claim 3, the combination of SHIN and Takatsuka teaches wherein the public key is a prime number determined using a pseudorandom number generator and Takatsuka [0173]) [acquiring the public key sets an encryption key generated based on the above-described photoelectric random number]
Thus, before the effective filing date of the claimed invention, the combination of the fraud detection system of from SHIN into the disclosure of Takatsuka constitutes the combination of prior art elements according to known methods to yield predictable results and would have been obvious to one of ordinary skill in the art at the time of invention.
As to claim 5, the combination of SHIN and Takatsuka teaches wherein at least one of the first plurality of images corresponds to a physical object located within view of the user (SHIN Pa. [0008]) [user wearing the device, the plurality of objects being included in the surrounding image]

As to claim 6, the combination of SHIN and Takatsuka teaches wherein at least one of the first plurality of images corresponds to a virtual object displayed in the XR environment (SHIN Pa. [0059]) [the lens 102 may be the same as a display region. In this case, while a user is looking at an actual object via the lens 102, a virtual image may be displayed on the lens]

As to claim 7, the combination of SHIN and Takatsuka teaches wherein a location of the virtual object is randomized in the XR environment (SHIN Pa. [0072]) [a bending location (coordinate value)]
As to claim 8, the combination of SHIN and Takatsuka teaches wherein each of the second plurality of images corresponds to output, based on the first plurality of images, from an image recognition algorithm (SHIN Pa. [0057]) [he semi-transparent optical waveguide (for example, a prism) may, for example, reflect light that is output from a projector built in the HMD 100, and focus an image on the foveae of the retinas of the eyes of a user who wears the HMD 100]
 
As to claim 9, the combination of SHIN and Takatsuka teaches further comprising: instantiating a session corresponding to the XR environment; determining that the user has exited the XR environment; and deleting, from storage, the public key and the private key (Takatsuka Pa. [0022]) [encryption unit erases the previous generated encryption key from a memory] 
Thus, before the effective filing date of the claimed invention, the combination of the fraud detection system of from SHIN into the disclosure of Takatsuka constitutes the combination of prior art elements according to known methods to yield predictable results and would have been obvious to one of ordinary skill in the art at the time of invention.
As to claim 10, the combination of SHIN and Takatsuka teaches wherein the first portion of the second plurality of images comprises a first quantity of bits of each of the second plurality of images, and wherein the second portion of the second plurality of images comprises a second quantity of bits of each of the second plurality of images (SHIN Pa. [0062]) [surrounding image obtained via the camera 161, on the surrounding image such that the virtual icons may be mapped with the plurality objects]

As to claims 1 and 17, claims 11 and 17 recite the claimed that contain respectively similar limitations as claim 1, therefore; they are rejected under the same rationale. 

As to claims 12-14, claims 12-14 recite the claimed that contain respectively similar limitations as claims 5-7, therefore; they are rejected under the same rationale. 

As to claims 18-19, claims 18-19 recite the claimed that contain respectively similar limitations as claims 5-6, therefore; they are rejected under the same rationale. 

As to claim 16, the combination of SHIN and Takatsuka teaches wherein determining the second plurality of images comprises: determining an identity of each object in the first plurality of images; and determining an image that corresponds to the identity of each object in the first plurality of images. (SHIN Pa. [0062]) [determine an object corresponding to the eyes of the user from among the plurality of objects included in the surrounding image]

As to claim 20, the combination of SHIN and Takatsuka teaches further comprising: sending, by the server and to the computing device, a message encrypted Takatsuka Pa. [0145]) [determine an object corresponding to the eyes of the user from among the plurality of objects included in the surrounding image.] 
Thus, before the effective filing date of the claimed invention, the combination of the fraud detection system of from SHIN into the disclosure of Takatsuka constitutes the combination of prior art elements according to known methods to yield predictable results and would have been obvious to one of ordinary skill in the art at the time of invention.
Allowable Subject Matter
Claims 2, 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491